Attorney Grievance Comm’n v. Andrew Ndubisi Ucheomumu, Misc. Docket AG No. 58,
September Term, 2016

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Court of Appeals
disbarred lawyer who failed to order transcripts that were necessary for appeal to proceed,
failed to advise client to do so, and failed to file timely motion for extension of time to file
transcripts, resulting in appeal’s dismissal; completely failed to accomplish objectives of
his representation of client in appeal; did not advise client of deadline for ordering
transcripts, his failure to meet it, his failure’s possible consequences, and show cause order
that Court of Special Appeals issued; failed to comply with client’s requests for copies of
certain documents; failed to communicate, before or during his representation, that he
would charge hourly rate; collected, and failed to earn or refund, $6,200 that client paid
him; withdrew unearned funds from, and failed to deposit unearned funds into, his attorney
trust account; falsely represented to Court of Special Appeals that there had been delay in
ordering transcripts because he had not received client’s case file from her previous
counsel; falsely represented to Bar Counsel that he had advised client to order transcripts,
that she had never paid him so that he could order transcripts, and that Court of Special
Appeals had dismissed appeal because client had failed to order transcripts; and falsely
represented to client that she was responsible for appeal’s dismissal. Such conduct violated
Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 1.1 (Competence), 1.2(a)
(Allocation of Authority Between Client and Lawyer), 1.3 (Diligence), 1.4(a)(2), 1.4(a)(3),
1.4(b) (Communication), 1.5(a) (Unreasonable Fees), 1.5(b) (Communication of Fees),
1.15(a), 1.15(c) (Safekeeping Property), 1.16(d) (Terminating Representation), 3.3(a)(1)
(Candor Toward Tribunal), 8.1(a) (Disciplinary Matters), 8.4(c) (Dishonesty, Fraud,
Deceit, or Misrepresentation), 8.4(d) (Conduct That Is Prejudicial to Administration of
Justice), and 8.4(a) (Violating MLRPC).
Circuit Court for Prince George’s County
Case No. CAE17-07944

Argued: October 4, 2018
                                                                                                  IN THE COURT OF APPEALS

                                                                                                         OF MARYLAND

                                                                                                     Misc. Docket AG No. 58

                                                                                                    September Term, 2016
                                                                                          ______________________________________

                                                                                           ATTORNEY GRIEVANCE COMMISSION
                                                                                                   OF MARYLAND

                                                                                                                 v.

                                                                                             ANDREW NDUBISI UCHEOMUMU
                                                                                          ______________________________________

                                                                                                        Barbera, C.J.
                                                                                                        Greene
                                                                                                        *Adkins
                                                                                                        McDonald
                                                                                                        Watts
                                                                                                        Hotten
                                                                                                        Getty,

                                                                                                          JJ.
                                                                                          ______________________________________

                                                                                                     Opinion by Watts, J.
                                                                                          ______________________________________

                                                                                                        Filed: November 16, 2018

                                                                                          *Adkins, J., now retired, participated in the
                                                                                          hearing and conference of this case while an
                                                                                          active member of this Court; after being recalled
         Pursuant to Maryland Uniform Electronic Legal
        Materials Act
                                                                                          pursuant to the Md. Constitution, Article IV,
        (§§ 10-1601 et seq. of the State Government Article) this document " authentic.
                                                                                          Section 3A, she also participated in the decision
                                     2018-11-16                                           and adoption of this opinion.
                                     08:19-05:00



        Suzanne C. Johnson, Acting Clerk
       This attorney discipline proceeding involves a lawyer who, among other

misconduct, caused an appeal in his client’s case to be dismissed and lied to his client, Bar

Counsel, and the Court of Special Appeals in an attempt to deflect the blame for the

appeal’s dismissal.

       Shannan Martin retained Andrew Ndubisi Ucheomumu, Respondent, a member of

the Bar of Maryland, to represent her in an appeal. For an appeal to proceed, transcripts of

relevant proceedings in the trial court need to be ordered by a certain deadline. In this case,

after the deadline passed, Ucheomumu requested from Martin money to cover the cost of

obtaining transcripts, and she paid him $3,000. Ucheomumu, however, never ordered the

transcripts or advised Martin to do so. The Court of Special Appeals issued an order

directing Martin to show cause why the appeal should not be dismissed for failure to file

the transcripts. Ucheomumu filed a motion for extension of time to file the transcripts in

which he falsely stated that one of the reasons why there had been a delay in filing the

transcripts was that Martin’s previous counsel had not provided him with them.

       Martin terminated Ucheomumu’s representation. Although Ucheomumu had not

earned the total of $6,200 that Martin had paid him, he did not refund the $6,200.

Additionally, after the Court of Special Appeals denied the motion for extension of time

and dismissed the appeal, Ucheomumu falsely advised Martin that she was responsible for

the appeal’s dismissal. Martin filed a complaint against Ucheomumu with Bar Counsel.

In his response to Martin’s complaint, Ucheomumu falsely stated that he had advised

Martin to order the transcripts, that she had never paid him so that he could order the

transcripts, and that the Court of Special Appeals had dismissed the appeal because Martin
had failed to order the transcripts.

       On November 18, 2016, on behalf of the Attorney Grievance Commission,

Petitioner, Bar Counsel filed in this Court a “Petition for Disciplinary or Remedial Action”

against Ucheomumu, charging him with violating Maryland Lawyers’ Rules of

Professional Conduct (“MLRPC”)1 1.1 (Competence), 1.2(a) (Allocation of Authority

Between Client and Lawyer), 1.3 (Diligence), 1.4 (Communication), 1.5(a) (Reasonable

Fees), 1.5(b) (Communication of Fees), 1.8(a), 1.8(h) (Conflict of Interest; Current Clients;

Specific Rules), 1.15(a), 1.15(b), 1.15(c) (Safekeeping Property), 1.16(d) (Terminating

Representation), 3.3(a)(1) (Candor Toward the Tribunal), 8.1(a) (Disciplinary Matters),

8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation), 8.4(d) (Conduct That Is

Prejudicial to the Administration of Justice), and 8.4(a) (Violating or Attempting to Violate

the MLRPC), and current Maryland Rule 19-408 (Commingling of Funds).2

       On November 22, 2016, this Court designated the Honorable David A. Boynton of

the Circuit Court for Montgomery County to hear this attorney discipline proceeding. On

March 29, 2017, Ucheomumu filed in this Court a “Motion for Change of Venue and to

Amend Order Designating Judg[e.]” On March 31, 2017, this Court issued an Order



       1
         Effective July 1, 2016, the MLRPC were renamed the Maryland Attorneys’ Rules
of Professional Conduct, or MARPC, and renumbered. We will refer to the MLRPC
because the misconduct at issue occurred before this change.
       2
         On June 12, 2017, Bar Counsel filed in this Court an “Amended Petition for
Disciplinary or Remedial Action,” charging Ucheomumu with violating former Maryland
Rule 16-607 (Commingling of Funds), as opposed to current Maryland Rule 19-408. The
charges in the two Petitions for Disciplinary or Remedial Action were otherwise identical.
Before a hearing judge, Bar Counsel withdrew the charges that Ucheomumu had violated
former Maryland Rule 16-607 and MLRPC 1.15(b).

                                            -2-
granting the Motion for Change of Venue. On April 12, 2017, this Court designated the

Honorable Tiffany H. Anderson (“the hearing judge”) of the Circuit Court for Prince

George’s County to hear this attorney discipline proceeding.

       On December 22, 2017, Ucheomumu filed in this Court a “Motion to Dismiss

Improperly-Filed and Unauthorized Charges[] and Request for Oral Argument[,]” a brief

in support thereof, and a Motion to Seal as to one of the exhibits that he attached to the

brief. On December 28, 2017, Ucheomumu filed in this Court an “Emergency Motion to

Stay Trial Court Proceedings[,]” a “Motion for Issuance of Additional Briefing Schedule

as to Questions of Law Capable of Repetition, but Consistently Evading Review, or in the

Alternative, Motion for Appropriate Reli[e]f[,]” and a brief in support of the motions. On

January 2, 2018, this Court issued an Order granting the Motion to Seal and denying the

Motion to Dismiss and the Motion for Issuance.

       On January 10, 16, and 17, 2018, the hearing judge conducted a hearing.3 On April

25, 2018, the hearing judge filed in this Court an opinion including findings of fact and

conclusions of law, concluding that Ucheomumu had violated MLRPC 1.1, 1.2(a), 1.3, 1.4,

1.5, 1.15(a), 1.15(c), 1.16, 3.3, 8.1, 8.4(c), 8.4(d), and 8.4(a), and had attempted to violate

MLRPC 1.8(h)(1) and 1.8(h)(2) in violation of MLRPC 8.4(a).4

       On July 16, 2018, Ucheomumu filed in this Court a “Motion to Compel Production


       3
         The Petitions for Disciplinary or Remedial Action also charged Ucheomumu with
violating various MLRPC involving another client in a separate matter. After the hearing,
however, Bar Counsel withdrew the charges with respect to the allegations concerning
Ucheomumu’s representation of the second client.
       4
         The hearing judge did not address whether Ucheomumu violated, or attempted to
violate, MLRPC 1.8(a). Accordingly, neither do we.

                                             -3-
of Documents [Bar Counsel] Improperly[ ]Withheld During the Trial Court Proceedings;

and Exceptions to Trial Court Rulings Regarding Such Documents” and a “Motion to

Unseal Records and Deposition and Vacate Non-Dissemination Order[.]” On August 23,

2018, this Court issued an Order denying the Motion to Compel and the Motion to Unseal.

On September 7, 2018, Ucheomumu filed in this Court motions for reconsideration of this

Court’s denial of the Motion to Compel and the Motion to Unseal. On the same date, this

Court issued an Order denying the motions for reconsideration.

      On October 4, 2018, we heard oral argument. For the below reasons, we disbar

Ucheomumu.

                                   BACKGROUND

      The hearing judge found the following facts, which we summarize.

      On June 16, 2009, this Court admitted Ucheomumu to the Bar of Maryland. At all

relevant times, Ucheomumu was a solo practitioner with a virtual office in Montgomery

County.

      On July 31, 2014, in a child custody case, the Circuit Court for Prince George’s

County issued an order that was unfavorable to Martin.           On November 3, 2014,

Ucheomumu and Martin signed an “Attorney Engagement Agreement,” which stated as

follows.   Martin had “filed a pro se appeal and need[ed] the legal services of

[Ucheomumu’s firm] to handle the Appeal Brief and oral argument[.]” Martin would pay

Ucheomumu a flat fee of $10,500, and would also pay the filing fees and the cost of

obtaining transcripts. Ucheomumu’s firm would “deposit any and all” payments “in [its]

general operating account, and not in a trust account.” If, “[a]fter starting the work,”


                                          -4-
Ucheomumu’s firm withdrew from the representation “due to any conflict,” Martin would

receive a refund on a “pro[ ]rata basis[,] or” her payments would be applied to “outstanding

legal bills.” The Attorney Engagement Agreement did not specify an hourly rate, or

explain how the amount of any “outstanding legal bills[,]” or the amount of any refund on

“a pro[ ]rata basis[,]” would be calculated. Ucheomumu did not advise Martin to seek

independent counsel to review the Attorney Engagement Agreement’s statement that he

would not deposit unearned funds into an attorney trust account.

       After Martin retained Ucheomumu to represent her in the appeal, she requested from

him legal advice that pertained to the child custody case, but that was outside the scope of

his representation of her in the appeal. Specifically, Martin requested from Ucheomumu

legal advice regarding visitation with her children. Ucheomumu reviewed e-mails and

other documents that pertained to the child custody case, and, on Martin’s behalf, made

phone calls and engaged in negotiation with opposing counsel regarding visitation with her

children. The Attorney Engagement Agreement did not mention the costs of these legal

services. There was no evidence that Ucheomumu and Martin entered into a separate or

amended retainer agreement that addressed the costs of these legal services. Ucheomumu

did not advise Martin that he applied at least some of her payments for the appeal toward

the costs of these legal services.

       On November 3, 2014, Martin paid Ucheomumu $3,000, which he deposited into

his attorney trust account; he drafted a Notice of Appeal and advised Martin to file it in the

circuit court; and she did so. On November 4, 2014, Ucheomumu e-mailed Martin’s

previous counsel in an attempt to obtain her case file. Martin’s previous counsel never


                                            -5-
provided any documents to Ucheomumu. On November 7, 2014, Ucheomumu filed a Civil

Appeal Information Report on Martin’s behalf, and withdrew $1,000 from his attorney trust

account. On November 19, 2014, Martin paid Ucheomumu $200, which he did not deposit

into his attorney trust account.

       On November 20, 2014, the Court of Special Appeals issued an order to proceed,

stating that there would be no prehearing conference, and that the appeal would be

governed by Maryland Rule 8-207(a), which provides for expedited appeals in child

custody and visitation cases. See Md. R. 8-207(a)(1)(B). In November 2014, Maryland

Rule 8-411(b)(1) stated that, generally, “[t]he appellant shall order the transcript within ten

days . . . after [] the date of an order . . . that the appeal proceed without a prehearing

conference, . . . unless a different time is fixed by that order[.]” (Paragraph break omitted).

Here, ten days after the date of the order to proceed was November 30, 2014, which was a

Sunday; thus, the transcripts of the relevant proceedings in the circuit court needed to be

ordered by December 1, 2014, the next business day.5               See Md. R. 1-203(a)(1).

Ucheomumu never ordered the transcripts, never advised Martin to do so, and never filed

a timely motion for extension of time to file the transcripts.

       On December 2, 2014, Ucheomumu withdrew $2,000 from his attorney trust

account. On December 8, 2014, a week after the date on which the transcripts were to be

ordered, Ucheomumu sent a text message to Martin, requesting a payment for the purpose

of “order[ing] the transcript[s] ASAP without any further delay.” This was the only



       5
           The hearing judge inadvertently stated that the deadline was November 30, 2014.

                                             -6-
occasion on which Ucheomumu requested a payment to cover the cost of obtaining

transcripts. Ucheomumu did not inform Martin that he had missed the December 1, 2014

deadline for ordering the transcripts. On December 10, 2014, for the purpose of covering

the cost of obtaining the transcripts, Martin paid Ucheomumu $3,000, which he did not

deposit into his attorney trust account. Ucheomumu never earned $6,200 in attorney’s fees

that Martin had paid him, as he failed to take any action to advance the appeal, he never

ordered the transcripts that were necessary to the appeal, and his legal services pertaining

to visitation with Martin’s children were not a significant undertaking. Additionally,

Ucheomumu never drafted a brief on Martin’s behalf.

       At some point, Ucheomumu contacted a transcription company. On January 15,

2015, the transcription company responded to Ucheomumu, confirming the existence of

transcripts of two days of a trial. The hearing judge did not find that Ucheomumu took any

action in response.

       On February 2, 2015, the Court of Special Appeals issued an order directing Martin

to show cause why the appeal should not be dismissed for failure to file the transcripts. On

February 24, 2015, Ucheomumu e-mailed Martin, stating that he lacked the transcripts.

Ucheomumu did not inform Martin of the show cause order, or advise her that the Court

of Special Appeals would dismiss the appeal for failure to file the transcripts.

       On February 27, 2015, in the Court of Special Appeals, Ucheomumu filed an

“Appellant[’]s Motion for Extension of Time to Order Transcript[s] and File Appellant’s

Brief.” In the Motion for Extension, Ucheomumu requested a two-month extension of the

deadline for filing Martin’s brief, and represented that there had been a delay in ordering


                                            -7-
the transcripts because: (1) the circuit court had been closed for multiple days; (2) he was

uncertain of how long the trial had been due to confusing information on the docket; and

(3) he had not received Martin’s case file from her previous counsel, who, he believed, had

copies of the transcripts. Ucheomumu knowingly made a false statement by stating that

there had been a delay in ordering the transcripts because he had not received Martin’s case

file from her previous counsel. By requesting from Martin on December 8, 2014 a payment

for the cost of obtaining transcripts, Ucheomumu indicated that, as of that date, he was no

longer waiting for Martin’s previous counsel to provide the transcripts, and instead planned

to use a payment from Martin to order the transcripts himself. Ucheomumu “misled [] the

Court of Special Appeals . . . in an attempt to explain his failure to order the transcripts.”

       On March 10, 2015, Martin requested a copy of the Motion for Extension, but she

did not hear back from Ucheomumu. On March 11, 2015, Martin again requested a copy

of the Motion for Extension, and again did not hear back from Ucheomumu. Subsequently,

Martin requested that Ucheomumu provide copies of all of the documents that he had

drafted on her behalf. Ucheomumu never did so.

       On March 18, 2015, Martin terminated Ucheomumu’s representation, sought a

refund, and requested an accounting of all of the legal services that he had performed for

her. At some point, Martin hired new counsel to represent her in the appeal. On March

20, 2015, Ucheomumu provided Martin with an invoice that indicated that she owed him

$10,944.50 based on an hourly rate of $295. This was the first occasion on which

Ucheomumu indicated that he would charge Martin an hourly rate. On the same date,

Ucheomumu offered to refund Martin $1,200, but did not explain how he calculated that


                                             -8-
amount. Martin declined Ucheomumu’s offer and requested that the two of them discuss

the payments. Ucheomumu e-mailed Martin and her new counsel, again offering to refund

Martin $1,200—on the condition that she would sign a release that was attached to the e-

mail, and that would preclude her from suing him. Ucheomumu did not advise Martin to

seek independent counsel to review the release. Martin declined Ucheomumu’s second

offer.

         On March 25, 2015, the Court of Special Appeals issued an order denying the

Motion for Extension and dismissing the appeal. Ucheomumu’s inaction caused the

appeal’s dismissal. On March 30, 2015, Ucheomumu e-mailed the order and the Attorney

Engagement Agreement to Martin and stated:

         Our agreement specifically specified that you are responsible for paying the
         transcripts; see attached. I told you many times to deposit the money for the
         transcript[s] and you told me that your grand[]father was going to loan you
         money, but that did not materialize. I specifically did not want to let the
         Court of Special Appeals know that you have not paid for the transcripts
         because it is my duty to protect you.

(Cleaned up).

         On April 1, 2015, in the Court of Special Appeals, Martin’s new counsel filed a

Motion to Reinstate. On April 6, 2015, in the Court of Special Appeals, Martin’s new

counsel filed transcripts of certain circuit court proceedings. On April 14, 2015, the Court

of Special Appeals denied the Motion to Reinstate. Martin’s new counsel then filed in this

Court a petition for a writ of certiorari, which this Court denied.

         On April 13, 2015, Martin filed a complaint against Ucheomumu with Bar Counsel.

On June 10, 2015, Ucheomumu provided to Bar Counsel a response to Martin’s complaint



                                             -9-
in which he falsely stated that he had advised Martin to order the transcripts, that she had

never paid him so that he could order the transcripts, and that the Court of Special Appeals

had dismissed the appeal because Martin had failed to order the transcripts.

       According to the hearing judge, Ucheomumu’s misconduct was aggravated by prior

attorney discipline, a dishonest or selfish motive, a pattern of misconduct, multiple

violations of the MLRPC, and false statements during this attorney discipline proceeding.

Ucheomumu’s misconduct was mitigated by his “provision of some legal services [that

were] related to” visitation with Martin’s children.

                               STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews for clear error a hearing

judge’s findings of fact, and reviews without deference a hearing judge’s conclusions of

law. See Md. R. 19-741(b)(2)(B) (“The Court [of Appeals] shall give due regard to the

opportunity of the hearing judge to assess the credibility of witnesses.”); Attorney

Grievance Comm’n v. Slate, 457 Md. 610, 626, 180 A.3d 134, 144 (2018) (“This Court

reviews for clear error a hearing judge’s findings of fact.” (Cleaned up)); Md. R. 19-

741(b)(1) (“The Court of Appeals shall review de novo the [hearing] judge’s conclusions

of law.”). This Court determines whether clear and convincing evidence establishes that a

lawyer violated an MLRPC. See Md. R. 19-727(c) (“Bar Counsel has the burden of

proving the averments of the [P]etition [for Disciplinary or Remedial Action] by clear and

convincing evidence.”).




                                           - 10 -
                                    DISCUSSION

                (A) Ucheomumu’s Requests for Dismissal or Remand

      In his “Exceptions to the Hearing Judge’s Findings of Fact and Conclusions of Law

and Recommendation for Disposition[,]” Ucheomumu requests that we dismiss this

attorney discipline proceeding “due to [Bar Counsel]’s discovery misconduct as set forth

in the Motion to Compel[.]” In his Exceptions, Ucheomumu repeats multiple contentions

that he made in the Motion to Compel, as well as the Motion to Unseal and the Motion to

Dismiss. Specifically, in both his Exceptions and the Motion to Compel, Ucheomumu

argued that Bar Counsel improperly failed to answer interrogatories under oath, Bar

Counsel improperly withheld certain documents, and those documents were similar to a

memorandum that this Court stated was not attorney work product in Matter of White, 458
Md. 60, 92, 181 A.3d 750, 768 (2018). In both his Exceptions and the Motion to Unseal,

Ucheomumu argued that the hearing judge improperly sealed the transcript of his

deposition of the Attorney Grievance Commission’s Executive Secretary. And, in both his

Exceptions and the Motion to Dismiss, Ucheomumu argued that the Peer Review Panel

was improperly comprised of individuals from Montgomery County rather than individuals

from Prince George’s County.

      This Court denied the Motion to Compel, the Motion to Unseal, the Motion to

Dismiss, and the motions for reconsideration of this Court’s denials of the Motion to

Compel and the Motion to Unseal. Ucheomumu’s exceptions, which raise the same

arguments that were made in the Motions to Compel, Unseal, and Dismiss, are overruled.

We decline to yet again consider arguments of which we have already disposed.


                                         - 11 -
       In his Exceptions, Ucheomumu contends that the hearing judge erred in limiting his

deposition of the Attorney Grievance Commission’s Executive Secretary by denying him

the opportunity to ask about “fundamental topics[,] such as the factual basis for its

contentions in the Petition for Disciplinary or Remedial Action, . . . or [Bar Counsel’s]

compliance with its discovery obligations.” Ucheomumu also argues that the hearing judge

made several errors at the hearing, such as “[i]mproperly [h]urr[ying him] along[,]” not

taking judicial notice of certain documents, and denying him the “opportunity to introduce

evidence inuring to unauthorized charges[.]” Ucheomumu seeks dismissal of this attorney

discipline proceeding on these grounds. Upon a careful review of the record, we discern

no procedural error or abuse of discretion on the hearing judge’s part, and we decline to

dismiss this attorney discipline proceeding.

       In his Exceptions, Ucheomumu also requests that we remand this attorney discipline

proceeding so that the hearing judge “can consider [] newly-discovered evidence”—

namely, a purported November 3, 2014 e-mail in which Ucheomumu stated to Martin: “We

need to . . . order the transcript[s] . . . as quickly as possible”; purported records of telephone

calls and text messages between Ucheomumu and Martin from October 2014 to March

2015; and the testimony of “a witness who [allegedly] has knowledge of attempted

settlement negotiations in the” child custody case. None of this proffered evidence causes

us to conclude that the hearing judge’s findings of fact are clearly erroneous. In the

purported November 3, 2014 e-mail, Ucheomumu did not advise Martin to order the

transcripts, nor did Ucheomumu indicate that Martin was responsible for ordering the

transcripts; significantly, in a December 8, 2014 text message, he stated to Martin: “I need


                                              - 12 -
to order the transcript[s] ASAP without any further delay.” Ucheomumu does not draw

our attention to the content of any of the purported telephonic conversations and text

messages, or proffer that any of them contradict the hearing judge’s findings that

Ucheomumu failed to inform Martin of the December 1, 2014 deadline for ordering the

transcripts, and failed to inform Martin that he had missed the deadline. Testimony

regarding settlement negotiations in the child custody case would be of no consequence

because Bar Counsel did not charge Ucheomumu with any misconduct that arose out of

the alleged settlement negotiations. We decline Ucheomumu’s request to remand the

attorney discipline proceeding.

                                   (B) Findings of Fact

       Bar Counsel does not except to any of the hearing judge’s findings of fact.

Ucheomumu raises fifteen exceptions to the hearing judge’s findings of fact. We overrule

all but one of the exceptions.

       First, Ucheomumu excepts to the hearing judge’s finding that, on December 8, 2014,

he requested from Martin money to cover the cost of obtaining transcripts. The hearing

judge admitted into evidence a series of text messages between Ucheomumu and Martin,

including a December 8, 2014 text message in which he stated: “Shannan, how is your

funding coming? I need to order the transcript[s] ASAP without any further delay.”

Ucheomumu contends that, in his text message, he did not expressly ask Martin for money.

Ucheomumu’s contention is without merit. Given that Ucheomumu asked Martin how her

“funding [was] coming[,]” and, in the next sentence, informed her that he “need[ed] to

order the transcript[s,]” the hearing judge did not clearly err in determining that the text


                                           - 13 -
message was a request for money to cover the cost of obtaining transcripts.

       Second, Ucheomumu excepts to the hearing judge’s finding that the purpose of

Martin’s $3,000 payment on December 10, 2014 was to cover the cost of obtaining the

transcripts. Contrary to Ucheomumu’s position, the evidence supports the hearing judge’s

finding. As mentioned previously, on December 8, 2014, Ucheomumu sent Martin a text

message, requesting money to cover the cost of obtaining transcripts. On the same day,

Martin replied, stating: “I was just informed that it should be wired to my account within

72 hours.” On December 10, 2014, Martin paid Ucheomumu $3,000. The timing of

Martin’s payment—just two days after the date on which Ucheomumu requested from her

money to cover the cost of obtaining transcripts, and that Martin stated that she would

receive money within 72 hours—supports the hearing judge’s finding that the purpose of

the payment was to cover the cost of obtaining the transcripts.

       Third, Ucheomumu excepts to the hearing judge’s finding that, after Martin

terminated his representation, he billed her for legal services that were outside the scope of

his representation of her in the appeal. Ucheomumu argues that the $10,500 flat fee

covered all of the legal services that he provided to Martin, including services related to

visitation with her children; that he calculated the $10,944.50 balance due in the invoice in

response to her request for an accounting; and that he did not attempt to collect the balance

due. Ucheomumu’s logic is faulty. The Attorney Engagement Agreement stated that

Ucheomumu would represent Martin in the appeal for a flat fee of $10,500, and did not

contemplate that he would provide any other legal services to her. Yet, after Martin

terminated Ucheomumu’s representation, he provided her with an invoice with a balance


                                            - 14 -
due of $10,944.50. Given that Ucheomumu could not have provided Martin with more

than $10,500’s worth of legal services in the appeal, as he never ordered transcripts of the

circuit court proceedings, filed briefs, or appeared at any oral argument, he necessarily

billed her $10,944.50 for legal services that were not related to his representation of her in

the appeal, or services that he did not perform at all.

       Fourth and fifth, Ucheomumu excepts to the hearing judge’s findings that he never

earned the $6,200 that Martin had paid him, that he failed to deposit and maintain the funds

in an attorney trust account until earned, and that he failed to take any action to advance

the appeal. The evidence provides ample support for the hearing judge’s findings. Martin

retained Ucheomumu to represent her in the appeal, draft and file a brief on her behalf, and

participate in oral argument. Ucheomumu never drafted a brief on Martin’s behalf, and

there was no oral argument because the Court of Special Appeals dismissed the appeal for

failure to file the transcripts of proceedings in the circuit court. The transcripts were never

filed because Ucheomumu never ordered them and never advised Martin to do so.

Ucheomumu was responsible for the appeal’s dismissal, and he did not earn $6,200 for

work that he failed to perform. Ucheomumu clearly did not earn the $6,200 by performing

such perfunctory tasks as e-mailing Martin’s previous counsel, drafting a notice of appeal,

filing a Civil Appeal Information Report, and filing an untimely Motion for Extension.

Nor did Ucheomumu earn the $6,200 by performing legal services that were related to

visitation with Martin’s children, as the hearing judge found, and this work was outside the

scope of Ucheomumu’s representation in the appeal. Specifically, Ucheomumu reviewed

e-mails and other documents that pertained to the child custody case, and, on Martin’s


                                            - 15 -
behalf, made phone calls and engaged in negotiation regarding visitation with her children.

The hearing judge found that Ucheomumu’s legal services pertaining to visitation with

Martin’s children were not a significant undertaking. The hearing judge also found that,

although Ucheomumu deposited into an attorney trust account the initial $3,000 that Martin

had paid him, he withdrew those funds from the attorney trust account, and he did not

deposit into an attorney trust account the additional $3,200 that Martin paid him. The

hearing judge did not clearly err in finding that Ucheomumu never earned the $6,200, and

that he failed to deposit and maintain the funds in an attorney trust account until earned.

       Sixth, Ucheomumu excepts to the hearing judge’s finding that he did not advise

Martin to seek independent counsel to review the Attorney Engagement Agreement’s

statement that he would not deposit unearned funds into an attorney trust account.

Ucheomumu asserts that there is no evidence that he did not provide such advice.

Ucheomumu’s assertion is a red herring. MLRPC 1.15(c) required Ucheomumu to obtain

Martin’s “informed consent, confirmed in writing, to” his practice of not depositing

unearned funds into an attorney trust account. Comment 6 to MLRPC 1.0 addresses

informed consent, in pertinent part, as follows: “In some circumstances[,] it may be

appropriate for a lawyer to advise a client . . . to seek the advice of another lawyer.”

Ucheomumu failed to put into writing advice of Martin’s right to seek independent counsel,

or a statement that he had orally provided such advice. And Ucheomumu simply makes a

bald allegation that the hearing judge clearly erred with respect to the finding.

       Seventh, although Ucheomumu does not challenge the hearing judge’s finding that

he never ordered the transcripts or advised Martin to do so, he contends that he promptly


                                           - 16 -
attempted to obtain the transcripts from her previous counsel. Ucheomumu’s contention

does not undermine the hearing judge’s finding. On November 4, 2014, in an attempt to

obtain Martin’s case file, Ucheomumu e-mailed her previous counsel, who, he believed,

had copies of the transcripts. Regardless of whether Ucheomumu’s belief was accurate,

Martin’s previous counsel never provided the transcripts. As of November 20, 2014, when

the Court of Special Appeals issued an order to proceed—which triggered a ten-day

deadline for ordering the transcripts, see Md. R. 8-411(b)(1)—it was incumbent on

Ucheomumu to promptly order the transcripts.

       Eighth, Ucheomumu excepts to the hearing judge’s finding that his inaction caused

the appeal’s dismissal. Ucheomumu argues that he could not have been responsible for the

appeal’s dismissal, as the appeal was “a nullity” because Martin prematurely filed a notice

of appeal while a motion to alter or amend the judgment was pending. Ucheomumu is

wrong. The hearing judge admitted into evidence the child custody case’s docket entries.

According to a docket entry dated July 24, 2014, at a hearing, the circuit court awarded the

opposing party primary physical and sole legal custody of Martin’s children. According

to a docket entry dated September 22, 2014, Martin filed a motion to alter or amend the

judgment. And, according to a docket entry dated October 3, 2014, the circuit court issued

an order in which it again awarded the opposing party primary physical and sole legal

custody of Martin’s children. The order was a final judgment, regardless of whether the

circuit court expressly denied the motion to alter or amend. Indeed, another docket entry

dated October 3, 2014 stated that the child custody case was closed. Martin needed to file

a notice of appeal within thirty days of the ruling disposing of the motion to alter or amend.


                                            - 17 -
See Md. 8-202(c).     The date that was thirty days from October 3, 2014—namely,

November 2, 2014—was a Sunday, so the deadline for the filing of the appeal was the next

day. See Md. R. 1-203(a)(1). On November 3, 2014, Martin filed a timely Notice of

Appeal. In short, the appeal was not “a nullity,” and its dismissal was Ucheomumu’s fault.

       Ninth, Ucheomumu excepts to the hearing judge’s finding that he did not advise

Martin to seek independent counsel to review the release that he had e-mailed to Martin

and her new counsel. Ucheomumu also states that Martin testified that he orally advised

her to discuss the release with her new counsel. In light of the record confirming Martin’s

testimony, we sustain Ucheomumu’s exception.

       Tenth, Ucheomumu excepts to the hearing judge’s finding that he never complied

with Martin’s requests for a copy of the Motion for Extension. Contrary to Ucheomumu’s

position, the evidence supports the hearing judge’s finding. The hearing judge admitted

into evidence a series of e-mails between Ucheomumu and Martin with the subject

“Date[.]” On March 10, 2015, Martin e-mailed Ucheomumu, stating in pertinent part:

“How does the exten[s]ion process work? . . . Please forward me a copy of what you filed.”

On March 11, 2015, at 7:41 a.m., Martin e-mailed Ucheomumu, stating: “Please respond.”

At 10:08 p.m., Martin e-mailed Ucheomumu, stating in pertinent part: “I did not receive a

copy of the exten[s]ion [that] you filed. If you were not able to figure out how to e[-]mail

it, please leave a sealed envelope copy at the concierge desk tomorrow[.]” Martin’s 10:08

p.m. e-mail is the last in the series.    In other words, the record demonstrates that

Ucheomumu never replied to Martin’s requests for a copy of the Motion for Extension.

Additionally, Martin testified that she did not recall ever receiving a copy of the Motion


                                           - 18 -
for Extension. Martin’s testimony, and the e-mails between Martin and Ucheomumu,

demonstrate that the hearing judge did not clearly err in finding that he failed to provide

her with a copy of the Motion for Extension.

       Eleventh, Ucheomumu excepts to the hearing judge’s finding that he made a false

statement by representing in the Motion for Extension that there had been a delay in

ordering the transcripts because he had not received Martin’s case file from her previous

counsel. The hearing judge found that, in the Motion for Extension, Ucheomumu

       stated that the delay in filing the transcripts . . . was due to: (1) the uncertainty
       concerning the length of the [] trial[,] and[,] specifically[,] whether the trial
       spanned two or three days; (2) [Ucheomumu]’s inability to obtain [] Martin’s
       [case] file from her [previous counsel]; and (3) the [circuit court]
       experiencing several closures. Although[] the reasons for the delay [that
       were] proffered by [Ucheomumu] are not persuasive[—]and, in fact, did not
       convince the Court of Special Appeals to grant the [Motion for E]xtension—
       []there is not clear and convincing evidence that they are knowingly false
       statements. The evidence presented was not clear and convincing with
       regard to [Ucheomumu]’s proffer in the [M]otion [for Extension] that his
       uncertainty of the trial dates caused him to do further research on the issue,
       and him thereby violating [MLRPC 3.3]. Additionally, no such ruling was
       made by the Court of Special Appeals [i]n the denial of [the M]otion [for
       Extension].
               [Ucheomumu]’s inability to obtain [] Martin’s [case] file from her
       [previous counsel] may or may not have delayed the filing because[,] as
       proffered in [the Motion for Extension, Ucheomumu] believed [that]
       Martin’s previous [counsel] already had copies of the transcript[s].
       However, this argument falls short because[,] in [Ucheomumu]’s December
       08, 2014 [text message to] Martin[,] he specifically ask[ed] her for $3,000.00
       for the purpose of ordering the transcripts. Therefore, as of December 8,
       2014[, Ucheomumu] was no longer waiting for [] Martin’s [previous
       counsel] to provide the transcripts, as he indicated he would order them with
       [] Martin’s $3,000.00 payment. [] Martin made the payment as requested[]
       on December 10, 2014, yet the Motion for Extension [] was not filed until
       February 27, 2015, almost three months later.                    It is clear from
       [Ucheomumu]’s [text message] on December 08, 2014 that he was no longer
       waiting for copies of the transcripts from [] Martin’s [previous counsel].
       When [Ucheomumu] received the second $3,000.00 payment for the purpose


                                              - 19 -
       of ordering the transcripts, there was no evidence of any impediment that
       would cause a delay in ordering them.
              This representation made by [Ucheomumu] within [the M]otion
       [Extension] is a knowingly false statement of fact[.]

(Cleaned up).

       Ucheomumu asserts that the hearing judge contradicted herself by finding both that

“there [wa]s not clear and convincing evidence that [Ucheomumu’s statements we]re

knowingly false[,]” and that Ucheomumu made “a knowingly false statement of fact[.]” In

context, it is clear that, when the hearing judge found that “there [wa]s not clear and

convincing evidence that [Ucheomumu’s statements we]re knowingly false[,]” she was

referring to Ucheomumu’s statements that he was uncertain of how long the trial had been,

and that the circuit court had been closed for multiple days. Indeed, immediately after

making this finding, the hearing judge stated that there was not “clear and convincing”

evidence that Ucheomumu’s statement in the Motion for Extension about “his uncertainty

of the trial dates” was a violation of MLRPC 3.3—i.e., a false statement. And, elsewhere

in the opinion, the hearing judge observed that the circuit court was closed every day

between February 19, 2015 and March 8, 2015. A fair reading of the hearing judge’s

remarks leads to the conclusion that the hearing judge’s finding of dishonesty pertained to

Ucheomumu’s statement that there had been a delay in ordering the transcripts because he

had not received Martin’s case file from her previous counsel.

       Alternatively, Ucheomumu maintains that the hearing judge’s finding that he made

a false statement in the Motion for Extension was clearly erroneous because the hearing

judge clearly erred in finding that he requested from Martin money to cover the cost of



                                          - 20 -
obtaining transcripts on December 8, 2014, and that the purpose of Martin’s $3,000

payment on December 10, 2014 was to cover the cost of obtaining the transcripts. In his

twelfth exception, Ucheomumu makes the same argument in challenging the hearing

judge’s finding that he made a false statement to Bar Counsel when he represented that he

had advised Martin to order the transcripts, that she had never paid him so that he could

order the transcripts, and that the Court of Special Appeals dismissed the appeal because

Martin had failed to order the transcripts. As explained above, the hearing judge did not

clearly err in making the findings of fact to which Ucheomumu excepts.

       Thirteenth, Ucheomumu excepts to the hearing judge’s finding that he made

misrepresentations to Martin. The hearing judge found that Ucheomumu

       misled . . . Martin in an attempt to explain his failure to order the transcripts.
       Ultimately, [the] appeal was dismissed because [Ucheomumu] did not order
       the transcripts. . . . [Ucheomumu] tried to disclaim his responsibility for the
       dismissal of the appeal by placing blame on [] Martin for the delay in the
       order, via an e[-]mail. This Court finds [that Ucheomumu] made several
       knowing and intentional misrepresentations and omissions . . . to [] Martin[.]

Ucheomumu contends that the hearing judge’s opinion leaves unclear                          the

misrepresentations that he made to Martin. We disagree. The hearing judge found that

Ucheomumu “misled . . . Martin in an attempt to explain his failure to order the transcripts.”

The hearing judge explained that Ucheomumu was responsible for the appeal’s dismissal,

yet he blamed Martin for it in an e-mail. The hearing judge found that, on March 30, 2015,

Ucheomumu e-mailed to Martin the order in which the Court of Special Appeals dismissed

the appeal, and he stated to her: “[Y]ou have not paid for the transcripts[.]” Ucheomumu’s

statement was false, as the purpose of Martin’s $3,000 payment on December 10, 2014 was



                                             - 21 -
to cover the cost of obtaining the transcripts. By e-mailing the order to Martin and stating

that she had not paid for the transcripts, Ucheomumu not only lied about her alleged failure

to pay for the transcripts, but also falsely implied that she was responsible for the appeal’s

dismissal.

       Fourteenth, Ucheomumu excepts to the hearing judge’s finding that he “did not

instruct [] Martin to order the transcripts by the [December 1], 2014 deadline.”

Ucheomumu argues that, in the Amended Petition for Disciplinary or Remedial Action,

Bar Counsel did not allege that he failed to advise Martin to order the transcripts by a

certain date, and instead simply alleged that he never advised Martin to order the

transcripts. Ucheomumu’s claim of lack of notice is without merit. In the Amended

Petition for Disciplinary or Remedial Action, Bar Counsel alleged: “On November 20,

2014, the Court of Special Appeals ordered [] Martin’s appeal to proceed without a pre-

hearing conference. Maryland Rule 8-411(b) requires that an appellant order the transcripts

of the underlying proceedings within ten [] days from the date of that Order.”

(Emphasis added). The Amended Petition for Disciplinary or Remedial Action indicated

that Ucheomumu allegedly failed to meet the deadline of December 1, 2014—the day after

November 30, 2014, which was a Sunday that was ten days after November 20, 2014, when

the Court of Special Appeals issued the order to proceed.

       Fifteenth, Ucheomumu excepts to the hearing judge’s failure to find that he

communicated with Martin on multiple occasions from October 2014 to March 2015.

Ucheomumu does not proffer that any of his communications contradict the hearing

judge’s findings that Ucheomumu failed to inform Martin of the December 1, 2014


                                            - 22 -
deadline for ordering the transcripts, and failed to inform Martin that he had missed the

December 1, 2014 deadline. And, at various points within the opinion, the hearing judge

discussed communications between Ucheomumu and Martin that occurred between

October 2014 and March 2015—namely, Ucheomumu’s December 8, 2014 text message

to Martin, her November 3, 2014, November 19, 2014, and December 10, 2014 payments

to him, and his February 24, 2015 e-mail to her. We decline to find that the hearing judge

clearly erred in failing to determine that Ucheomumu communicated with Martin numerous

times between October 2014 and March 2015.

                                   (C) Conclusions of Law

       Bar Counsel does not except to any of the hearing judge’s conclusions of law.

Ucheomumu excepts to all of the hearing judge’s conclusions of law. We reverse the

hearing judge’s conclusions that Ucheomumu attempted to violate MLRPC 1.8(h)(1) and

1.8(h)(2), thereby violating MLRPC 8.4(a), and uphold the rest the hearing judge’s

conclusions of law.

   MLRPC 1.1 (Competence), 1.2(a) (Allocation of Authority Between Client and
                       Lawyer), and 1.3 (Diligence)

       “A lawyer shall provide competent representation to a client.           Competent

representation requires the legal knowledge, skill, thoroughness and preparation

reasonably necessary for the representation.” MLRPC 1.1. “A lawyer shall act with

reasonable diligence and promptness in representing a client.” MLRPC 1.3. MLRPC

1.2(a) states in pertinent part:

       [A] lawyer shall abide by a client’s decisions concerning the objectives of
       the representation and, when appropriate, shall consult with the client as to


                                           - 23 -
       the means by which they are to be pursued. A lawyer may take such action
       on behalf of the client as is impliedly authorized to carry out the
       representation.

       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 1.1, 1.2(a), and 1.3. The Attorney Engagement Agreement

set forth the objectives of Ucheomumu’s representation of Martin in the appeal—namely,

that he would draft a brief and participate in oral argument on her behalf. On November

20, 2014, the Court of Special Appeals issued an order to proceed, meaning that the

transcripts of the relevant proceedings in the circuit court needed to be ordered by

December 1, 2014. Ucheomumu never ordered the transcripts, never advised Martin to do

so, and never filed a timely motion for extension of time to file the transcripts. As a result,

the Court of Special Appeals dismissed the appeal, and there was no oral argument.

Ucheomumu never drafted a brief on Martin’s behalf. Ucheomumu’s inaction constituted

a failure of competence and diligence, as well as a failure to accomplish the objectives of

his representation of Martin.

                                MLRPC 1.4 (Communication)

       MLRPC 1.4 states:

       (a) A lawyer shall:

              (1) promptly inform the client of any decision or circumstance with
       respect to which the client’s informed consent, as defined in [MLRPC] 1.0(f),
       is required by [the MLRPC];

              (2) keep the client reasonably informed about the status of the matter;

              (3) promptly comply with reasonable requests for information; and

              (4) consult with the client about any relevant limitation on the


                                            - 24 -
       lawyer’s conduct when the lawyer knows that the client expects assistance
       not permitted by the [MLRPC] or other law.

       (b) A lawyer shall explain a matter to the extent reasonably necessary to
       permit the client to make informed decisions regarding the representation.[6]

       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 1.4(a)(2). On November 20, 2014, the Court of Special

Appeals issued an order to proceed, meaning that the transcripts of the relevant proceedings

in the circuit court needed to be ordered by December 1, 2014. See Md. R. 8-411(b)(1)

(2014), 1-203(a)(1). Ucheomumu did not inform Martin of the December 1, 2014 deadline.

On December 8, 2014, Ucheomumu sent Martin a text message, requesting money to cover

the cost of obtaining transcripts. Ucheomumu did not inform Martin that he had missed

the December 1, 2014 deadline for ordering the transcripts. On February 2, 2015, the Court

of Special Appeals issued an order directing Martin to show cause why the appeal should

not be dismissed for failure to file the transcripts. Ucheomumu did not inform Martin of

the show cause order, or advise her that the Court of Special Appeals would dismiss the

appeal for failure to file the transcripts. By not advising Martin of the December 1, 2014

deadline, his failure to meet it, his failure’s possible consequences, and the show cause

order, Ucheomumu failed to keep Martin reasonably informed about the appeal’s status.



       6
         Without specifying a section, the hearing judge concluded that Ucheomumu
violated MLRPC 1.4. The hearing judge stated that Ucheomumu violated MLRPC 1.4
“when he did not keep [] Martin reasonably informed[,]” “by failing to promptly comply
with [] Martin’s reasonable requests for information[,]” and “by failing to inform [] Martin
about any additional hourly costs of his legal services outside of the original $10,500.00
flat fee[.]” These conclusions are consistent with violations of MLRPC 1.4(a)(2), 1.4(a)(3),
and 1.4(b), respectively.

                                           - 25 -
       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 1.4(a)(3). On two occasions, Martin requested a copy of

the Motion for Extension, but she did not hear back from Ucheomumu. Subsequently,

Martin requested that Ucheomumu provide copies of all of the documents that he had

drafted on her behalf. Ucheomumu never did so.

       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 1.4(b). The Attorney Engagement Agreement stated that

Ucheomumu would represent Martin in the appeal for a flat fee of $10,500, and that, if,

“[a]fter starting the work,” Ucheomumu’s firm withdrew from the representation “due to

any conflict,” Martin would receive a refund on a “pro[ ]rata basis[,] or” her payments

would be applied to “outstanding legal bills.” The Attorney Engagement Agreement did

not specify an hourly rate or explain how the amount of any “outstanding legal bills[,]” or

the amount of any refund on “a pro[ ]rata basis[,]” would be calculated. After Martin

terminated Ucheomumu’s representation, sought a refund, and requested an accounting of

all of the legal services that he had performed for her, he provided her with an invoice that

indicated that she owed him $10,944.50 based on an hourly rate of $295. This was the first

occasion on which Ucheomumu indicated that he would charge Martin an hourly rate. By

failing to explain to Martin before the representation began that he would charge an hourly

rate, and that he would charge more than the $10,500 flat fee, Ucheomumu failed to explain

his manner of billing to the extent reasonably necessary to permit Martin to make an

informed decision regarding whether to retain him.




                                           - 26 -
       MLRPC 1.5(a) (Reasonable Fees) and 1.5(b) (Communication of Fees)

      MLRPC 1.5 states in pertinent part:

      (a) A lawyer shall not make an agreement for, charge, or collect an
      unreasonable fee or an unreasonable amount for expenses. The factors to be
      considered in determining the reasonableness of a fee include the following:
      (1) the time and labor required, the novelty and difficulty of the questions
      involved, and the skill requisite to perform the legal service properly; (2) the
      likelihood, if apparent to the client, that the acceptance of the particular
      employment will preclude other employment of the lawyer; (3) the fee
      customarily charged in the locality for similar legal services; (4) the amount
      involved and the results obtained; (5) the time limitations imposed by the
      client or by the circumstances; (6) the nature and length of the professional
      relationship with the client; (7) the experience, reputation, and ability of the
      lawyer or lawyers performing the services; and (8) whether the fee is fixed
      or contingent.

      (b) The scope of the representation and the basis or rate of the fee and
      expenses for which the client will be responsible shall be communicated to
      the client, preferably in writing, before or within a reasonable time after
      commencing the representation, except when the lawyer will charge a
      regularly represented client on the same basis or rate. Any changes in the
      basis or rate of the fee or expenses shall also be communicated to the client.[7]

(Some paragraph breaks omitted).

      Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 1.5(a). Martin paid Ucheomumu a total of $6,200 to

represent her in the appeal. The Court of Special Appeals dismissed the appeal due to

Ucheomumu’s failure to order the transcripts or advise Martin to do so. Ucheomumu did



      7
        Without specifying a section, the hearing judge concluded that Ucheomumu
violated MLRPC 1.5. Bar Counsel specifically charged Ucheomumu with violating—and,
in the opinion, the hearing judge mentioned only—MLRPC 1.5(a) and 1.5(b). The hearing
judge concluded that Ucheomumu charged “unreasonable” fees and “fail[ed] to fully
communicate the basis or rate of his fees[,]” which constitute violations of MLRPC 1.5(a)
and 1.5(b), respectively.

                                           - 27 -
not draft a brief on Martin’s behalf or appear at oral argument. Although Ucheomumu

provided legal services pertaining to visitation with Martin’s children, those were not a

significant undertaking on his part. The $6,200 that Ucheomumu collected constituted an

unreasonable fee.

      Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 1.5(b). The conduct that constitutes a violation of MLRPC

1.4(b), which is discussed above, also constitutes a violation of MLRPC 1.5(b).

                    MLRPC 1.15(a) and 1.15(c) (Safekeeping Property)

      MLRPC 1.15 states in pertinent part:

      (a) A lawyer shall hold property of clients or third persons that is in a
      lawyer’s possession in connection with a representation separate from the
      lawyer’s own property. Funds shall be kept in a separate account maintained
      pursuant to Title 16, Chapter 600 of the Maryland Rules[.]

                                          ***

      (c) Unless the client gives informed consent, confirmed in writing, to a
      different arrangement, a lawyer shall deposit legal fees and expenses that
      have been paid in advance into a client trust account and may withdraw those
      funds for the lawyer’s own benefit only as fees are earned or expenses
      incurred.

      Clear and convincing evidence supports the hearing judge’s conclusions that

Ucheomumu violated MLRPC 1.15(a) and 1.15(c). The Attorney Engagement Agreement

stated that Ucheomumu’s firm would “deposit any and all” payments “in [its] general

operating account, and not in a trust account.” Ucheomumu did not advise Martin to seek

independent counsel to review the Attorney Engagement Agreement’s statement that he

would not deposit unearned funds into an attorney trust account. Ucheomumu failed to



                                          - 28 -
obtain Martin’s informed consent not to deposit unearned funds into an attorney trust

account. Martin paid Ucheomumu a total of $6,200 in payments that he either failed to

deposit into, or deposited and subsequently withdrew from, his attorney trust account.

Ucheomumu never earned the $6,200; thus, he violated MLRPC 1.15(a) and 1.15(c) by

failing to maintain that $6,200 in his attorney trust account.

                    MLRPC 1.16(d) (Terminating Representation)

       MLRPC 1.16(d) states:

       Upon termination of representation, a lawyer shall take steps to the extent
       reasonably practicable to protect a client’s interests, such as giving
       reasonable notice to the client, allowing time for employment of another
       lawyer, surrendering papers and property to which the client is entitled[,] and
       refunding any advance payment of fee or expense that has not been earned
       or incurred. The lawyer may retain papers relating to the client to the extent
       permitted by other law.[8]

       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 1.16(d). Ucheomumu never earned the $6,200 that Martin

had paid him. Yet, after Martin terminated Ucheomumu’s representation, he offered to

refund only $1,200. Additionally, when Ucheomumu repeated his offer to refund $1,200,

he conditioned the offer on Martin signing a release that would preclude her from suing

him.




       8
        Without specifying a section, the hearing judge concluded that Ucheomumu
violated MLRPC 1.16. Given that Bar Counsel specifically charged Ucheomumu with
violating, and the hearing judge quoted only, MLRPC 1.16(d), it is evident that the hearing
judge concluded that Ucheomumu violated MLRPC 1.16(d).

                                            - 29 -
   MLRPC 3.3(a)(1) (Candor Toward the Tribunal), 8.1(a) (Disciplinary Matters),
 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation), and 8.4(d) (Conduct That
                   Is Prejudicial to the Administration of Justice)

       “A lawyer shall not knowingly[] make a false statement of fact or law to a

tribunal[.]” MLRPC 3.3(a)(1). “[A] lawyer . . . in connection with a disciplinary matter[]

shall not[] knowingly make a false statement of material fact[.]” MLRPC 8.1(a).9 “It is

professional misconduct for a lawyer to . . . engage in conduct involving dishonesty, fraud,

deceit or misrepresentation[.]” MLRPC 8.4(c). “It is professional misconduct for a lawyer

to . . . engage in conduct that is prejudicial to the administration of justice[.]” MLRPC

8.4(d). “Generally, a lawyer violates MLRPC 8.4(d) where the lawyer’s conduct would

negatively impact the perception of the legal profession of a reasonable member of the

public.” Slate, 457 Md. at 645, 180 A.3d at 155 (cleaned up).

       The hearing judge concluded that Ucheomumu violated MLRPC 3.3(a)(1) and

8.4(c) by falsely representing to the Court of Special Appeals that there had been a delay

in ordering the transcripts because he had not received Martin’s case file from her previous

counsel. The hearing judge concluded that Ucheomumu violated MLRPC 8.1(a) and 8.4(c)

by falsely representing to Bar Counsel that he had advised Martin to order the transcripts,

that she had never paid him so that he could order the transcripts, and that the Court of

Special Appeals had dismissed the appeal because Martin had failed to order the

transcripts. The hearing judge concluded that Ucheomumu also violated MLRPC 8.4(c)


       9
         Without specifying sections, the hearing judge concluded that Ucheomumu
violated MLRPC 3.3 and 8.1. Given that Bar Counsel specifically charged Ucheomumu
with violating, and the hearing judge quoted only, MLRPC 3.3(a)(1) and 8.1(a), it is evident
that the hearing judge concluded that Ucheomumu violated MLRPC 3.3(a)(1) and 8.1(a).

                                           - 30 -
by falsely representing to Martin that she was responsible for the appeal’s dismissal. The

hearing judge concluded that Ucheomumu violated MLRPC 8.4(d) through his “conduct

toward” Martin, Bar Counsel, and the Court of Special Appeals. We uphold all of these

conclusions.

      Clear and convincing evidence supports the hearing judge’s conclusions that

Ucheomumu violated MLRPC 3.3(a)(1) and 8.4(c) by falsely representing to the Court of

Special Appeals that there had been a delay in ordering the transcripts because he had not

received Martin’s case file from her previous counsel. On November 4, 2014, Ucheomumu

e-mailed Martin’s previous counsel in an attempt to obtain her case file. Ucheomumu

believed that Martin’s previous counsel had copies of the transcripts. Martin’s previous

counsel, however, never provided any documents to Ucheomumu. Ucheomumu never

ordered the transcripts, never advised Martin to do so, and never filed a timely motion for

extension of time to file the transcripts. As a result of Ucheomumu’s inaction, the

transcripts were not ordered by the December 1, 2014 deadline. On December 8, 2014,

Ucheomumu sent Martin a text message, stating: “Shannan, how is your funding coming?

I need to order the transcript[s] ASAP without any further delay.” (Emphasis added).

As the hearing judge explained, by stating that he “need[ed] to order the transcript[s]”

himself, Ucheomumu indicated that, as of that date, he was no longer waiting for Martin’s

previous counsel to provide the transcripts. Almost two months later, on February 2, 2015,

the Court of Special Appeals issued an order directing Martin to show cause why the appeal

should not be dismissed for failure to file the transcripts.     On February 27, 2015,

Ucheomumu filed the Motion for Extension, in which, instead of acknowledging that he


                                          - 31 -
was at fault for the failure to order the transcripts, he falsely represented that one of the

reasons for the delay in ordering the transcripts was that Martin’s previous counsel had not

provided her case file. Whereas the truth was that Ucheomumu was responsible for

ordering the transcripts—a fact that he had expressly acknowledged almost two months

earlier—he instead blamed Martin’s previous counsel for the failure to order the transcripts.

As the hearing judge found, Ucheomumu “misled . . . the Court of Special Appeals . . . in

an attempt to explain his failure to order the transcripts.”

       Clear and convincing evidence supports the hearing judge’s conclusions that

Ucheomumu violated MLRPC 8.1(a) and 8.4(c) by falsely representing to Bar Counsel that

he had advised Martin to order the transcripts, that she had never paid him so that he could

order the transcripts, and that the Court of Special Appeals had dismissed the appeal

because she had failed to order the transcripts. Ucheomumu’s first statement was false

because he never advised Martin to order the transcripts. Ucheomumu’s second statement

was false because, on December 10, 2014, Martin paid him $3,000 for the purpose of

covering the cost of obtaining the transcripts. Ucheomumu’s third statement was false

because he, not Martin, was responsible for both the failure to order the transcripts and the

appeal’s dismissal.

       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 8.4(c) by falsely representing to Martin that she was

responsible for the appeal’s dismissal. On March 30, 2015, Ucheomumu e-mailed to

Martin the order in which the Court of Special Appeals dismissed the appeal, and he falsely

stated: “[Y]ou have not paid for the transcripts[.]”


                                            - 32 -
       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 8.4(d). Ucheomumu’s false statements to Martin, Bar

Counsel, and the Court of Special Appeals would certainly “negatively impact the

perception of the legal profession of a reasonable member of the public.” Slate, 457 Md.

at 645, 180 A.3d at 155 (cleaned up).

     MLRPC 8.4(a) (Violating or Attempting to Violate the MLRPC) and 1.8(h)
             (Conflict of Interest; Current Clients; Specific Rules)

       “It is professional misconduct for a lawyer to[] violate or attempt to violate the”

MLRPC. MLRPC 8.4(a). MLRPC 1.8(h) states:

       A lawyer shall not:

              (1) make an agreement prospectively limiting the lawyer’s liability to
       a client for malpractice unless the client is independently represented in
       making the agreement; or

              (2) settle a claim or potential claim for such liability with an
       unrepresented client or former client unless that person is advised in writing
       of the desirability of seeking and is given a reasonable opportunity to seek
       the advice of independent legal counsel in connection therewith.

       Clear and convincing evidence supports the hearing judge’s conclusion that

Ucheomumu violated MLRPC 8.4(a) by violating other MLRPC. As discussed above,

Ucheomumu violated MLRPC 1.1, 1.2(a), 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(b), 1.5(a), 1.5(b),

1.15(a), 1.15(c), 1.16(d), 3.3(a)(1), 8.1(a), 8.4(c), and 8.4(d).

       The hearing judge also concluded that Ucheomumu violated MLRPC 8.4(a) by

attempting to violate MLRPC 1.8(h)(1) and MLRPC 1.8(h)(2).               We reverse these

conclusions.

       After Martin terminated Ucheomumu’s representation and hired new counsel to


                                             - 33 -
represent her in the appeal, Ucheomumu e-mailed Martin and her new counsel, offering to

refund her $1,200 on the condition that she would sign a release that was attached to the e-

mail, and that would preclude her from suing him. Ucheomumu did not advise Martin in

writing to seek independent counsel to review the release, but mailed the written release to

Martin and her new counsel.

       These circumstances do not constitute clear and convincing evidence of an attempt

to violate MLRPC 1.8(h)(1). Ucheomumu e-mailed the release to both Martin and her new

counsel. To be sure, the hearing judge found that Martin retained new counsel to represent

her in the appeal—not to represent her in her dealings with Ucheomumu. That said, the

hearing judge did not find that Martin’s new counsel did not or could not review, and/or

advise her regarding, the release.

       As to MLRPC 1.8(h)(2), Ucheomumu e-mailed the release to Martin and her new

counsel, and Martin testified that Ucheomumu orally advised her to discuss the release with

her new counsel. Although Ucheomumu did not advise Martin in writing of the desirability

of consulting with independent legal counsel about the release, under these circumstances,

we decline to find an attempted violation of MLRPC 1.8(h)(2).

                                       (D) Sanction

       Bar Counsel recommends that we disbar Ucheomumu, who does not expressly

recommend a sanction in the event that we deny his requests to dismiss this attorney

discipline proceeding or remand for a new hearing.

       In Slate, 457 Md. at 646-47, 180 A.3d at 155-56, this Court stated:

       This Court sanctions a lawyer not to punish the lawyer, but instead to protect


                                           - 34 -
      the public and the public’s confidence in the legal profession. This Court
      accomplishes these goals by: (1) deterring other lawyers from engaging in
      similar misconduct; and (2) suspending or disbarring a lawyer who is unfit
      to continue to practice law.

      In determining an appropriate sanction for a lawyer’s misconduct, this Court
      considers: (1) the MLRPC that the lawyer violated; (2) the lawyer’s mental
      state; (3) the injury that the lawyer’s misconduct caused or could have
      caused; and (4) aggravating factors and/or mitigating factors.

      Aggravating factors include: (1) prior attorney discipline; (2) a dishonest or
      selfish motive; (3) a pattern of misconduct; (4) multiple violations of the
      MLRPC; (5) bad faith obstruction of the attorney discipline proceeding by
      intentionally failing to comply with rules or orders of the disciplinary agency;
      (6) submission of false evidence, false statements, or other deceptive
      practices during the attorney discipline proceeding; (7) a refusal to
      acknowledge the misconduct’s wrongful nature; (8) the victim’s
      vulnerability; (9) substantial experience in the practice of law; (10)
      indifference to making restitution or rectifying the misconduct’s
      consequences; (11) illegal conduct, including that involving the use of
      controlled substances; and (12) likelihood of repetition of the misconduct.

      Mitigating factors include: (1) the absence of prior attorney discipline; (2)
      the absence of a dishonest or selfish motive; (3) personal or emotional
      problems; (4) timely good faith efforts to make restitution or to rectify the
      misconduct’s consequences; (5) full and free disclosure to Bar Counsel or a
      cooperative attitude toward the attorney discipline proceeding; (6)
      inexperience in the practice of law; (7) character or reputation; (8) a physical
      disability; (9) a mental disability or chemical dependency, including
      alcoholism or drug abuse, where: (a) there is medical evidence that the
      lawyer is affected by a chemical dependency or mental disability; (b) the
      chemical dependency or mental disability caused the misconduct; (c) the
      lawyer’s recovery from the chemical dependency or mental disability is
      demonstrated by a meaningful and sustained period of successful
      rehabilitation; and (d) the recovery arrested the misconduct, and the
      misconduct’s recurrence is unlikely; (10) delay in the attorney discipline
      proceeding; (11) the imposition of other penalties or sanctions; (12) remorse;
      (13) remoteness of prior violations of the MLRPC; and (14) unlikelihood of
      repetition of the misconduct.

(Cleaned up).

      In Attorney Grievance Comm’n v. Aita, 458 Md. 101, 140, 134-35, 139, 181 A.3d


                                           - 35 -
774, 796, 795, 792-93 (2018), this Court unanimously disbarred Anna Aita, who violated

MLRPC 1.1, 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(b), 1.5(a), 1.15(a), 1.15(c), 1.15(d), 1.16(d),

3.3(a)(1), 8.4(c), and 8.4(d), and former Maryland Rules 16-604 (Trust Account—

Required Deposits) and 16-606.1 (Attorney Trust Account Record-Keeping).                  Aita

represented two clients in separate immigration cases. See id. at 108, 181 A.3d at 777.

Aita failed to deposit unearned funds from both clients into an attorney trust account. See

id. at 110, 113, 181 A.3d at 779, 781.

       In the first immigration case, Aita filed an application for cancellation of removal.

See id. at 110, 181 A.3d at 779. Aita’s client provided documents that would have

supported the application, but she failed to file them. See id. at 110, 118, 181 A.3d at 779,

783. After a hearing was scheduled, Aita failed to inform her client of the hearing. See id.

at 122, 181 A.3d at 785. Neither Aita nor her client attended the hearing; Aita arranged for

another lawyer, who knew nothing about the first immigration case, to substitute for her.

See id. at 122, 118, 181 A.3d at 785, 783. An Immigration Court ordered Aita’s client

removed from the United States. See id. at 111, 181 A.3d at 779. Aita’s client sent her

two text messages, to which she failed to respond. See id. at 111, 181 A.3d at 779. On her

client’s behalf, Aita filed a motion to reopen in which she falsely represented that her client

failed to appear at the hearing because his car broke down. See id. at 112, 181 A.3d at 780.

The Immigration Court granted the motion to reopen and scheduled another hearing. See

id. at 112, 181 A.3d at 780. Aita failed to inform her client of the second hearing, which

neither she nor her client attended. See id. at 112, 181 A.3d at 780. Once again, the

Immigration Court ordered Aita’s client removed from the United States. See id. at 112,


                                            - 36 -
181 A.3d at 780. Aita’s client’s partner paid her to file a second motion to reopen, but she

never did so. See id. at 112, 181 A.3d at 780. Aita’s client retained new counsel, to whom

she did not provide her client’s case file until after Bar Counsel requested that she do so.

See id. at 112-13, 181 A.3d at 780.

       In the second immigration case, Aita’s client retained her to file an application for

suspension of removal, and to represent her at a hearing. See id. at 113, 181 A.3d at 780-

81. Aita, however, never filed anything on her client’s behalf, and failed to attend the

hearing; Aita arranged for another lawyer, who knew nothing about the second immigration

case, to substitute for her. See id. at 114-15, 181 A.3d at 781.

       This Court noted nine aggravating factors: a dishonest or selfish motive; a pattern

of misconduct; multiple violations of the MLRPC; submission of false evidence, false

statements, or other deceptive practices during the attorney discipline proceeding; a refusal

to acknowledge the misconduct’s wrongful nature; the victims’ vulnerability; substantial

experience in the practice of law; indifference to making restitution or rectifying the

misconduct’s consequences; and likelihood of repetition of the misconduct. See id. at 139,

181 A.3d at 795. This Court noted two mitigating factors: the absence of prior attorney

discipline, and character or reputation. See id. at 139, 181 A.3d at 795.

       Here, Ucheomumu violated MLRPC 1.1, 1.2(a), and 1.3 by never ordering the

transcripts, never advising Martin to do so, and not filing a timely motion for extension of

time to file the transcripts. Ucheomumu violated MLRPC 1.4(a)(2) by not advising Martin

of the deadline for ordering the transcripts, his failure to meet it, his failure’s possible

consequences, and the show cause order. Ucheomumu violated MLRPC 1.4(a)(3) by


                                           - 37 -
failing to comply with Martin’s requests for copies of certain documents. Ucheomumu

violated MLRPC 1.4(b) and 1.5(b) by failing to communicate that he would charge an

hourly rate. Ucheomumu violated MLRPC 1.5(a) by collecting, and failing to earn, the

$6,200 that Martin paid him. Ucheomumu violated MLRPC 1.15(a) and 1.15(c) by failing

to deposit unearned funds into, and withdrawing unearned funds from, his attorney trust

account. Ucheomumu violated MLRPC 1.16(d) by failing to refund unearned funds and

attempting to get Martin to sign the release that would preclude her from suing him.

Ucheomumu violated MLRPC 3.3(a)(1), 8.4(c), and 8.4(d) by falsely representing to the

Court of Special Appeals that there had been a delay in ordering the transcripts because he

had not received Martin’s case file from her previous counsel. Ucheomumu violated

MLRPC 8.1(a), 8.4(c), and 8.4(d) by falsely representing to Bar Counsel that he had

advised Martin to order the transcripts, that she had never paid him so that he could order

the transcripts, and that the Court of Special Appeals had dismissed the appeal because

Martin had failed to order the transcripts. Ucheomumu violated MLRPC 8.4(c) and 8.4(d)

by falsely representing to Martin that she was responsible for the appeal’s dismissal.

       The hearing judge found that Ucheomumu’s misrepresentations to Martin and Bar

Counsel were “knowing and intentional[,]” and that he made “a knowingly false statement

of fact” to the Court of Special Appeals. Ucheomumu’s misconduct injured Martin, in that

he caused the appeal’s dismissal. Notably, Martin’s new counsel’s attempts to salvage the

appeal were unsuccessful; Martin’s new counsel filed a Motion to Reinstate, which the

Court of Special Appeals denied, and then filed a petition for a writ of certiorari, which

this Court denied. Thus, because of Ucheomumu, Martin lost the opportunity to challenge


                                           - 38 -
on appeal an order that was unfavorable to her in a child custody case.

       We note seven aggravating factors. First, Ucheomumu has prior attorney discipline.

Although the discipline was imposed after the events that underlie this case, the prior

misconduct that resulted in that discipline occurred before the misconduct in this case. Just

two years ago, in Attorney Grievance Comm’n v. Ucheomumu, 450 Md. 675, 717, 150
A.3d 825, 849-50 (2016), this Court unanimously indefinitely suspended Ucheomumu

from the practice of law in Maryland with the right to apply for reinstatement after ninety

days, with reinstatement conditioned on him “provid[ing] the Attorney Grievance

Commission and Bar Counsel with appropriate documentation showing the existence and

maintenance of an attorney trust account.” To date, Ucheomumu has not been reinstated.

       In Ucheomumu, id. at 701-12, 150 A.3d at 840-47, this Court concluded that

Ucheomumu violated MLRPC 1.1 (Competence), 1.4(b) (Communication), 1.5(a)

(Unreasonable Fees), 1.15(a), 1.15(c) (Safekeeping Property), 1.16(d) (Termination of

Representation), 3.1 (Meritorious Claims and Contentions), 3.4(a), 3.4(d) (Fairness to

Opposing Party and Counsel), and 8.4(d) (Conduct That Is Prejudicial to the

Administration of Justice), former Maryland Rules 16-604 (Trust Account—Required

Deposits) and 16-606.1 (Attorney Trust Account Record-Keeping), and Md. Code Ann.,

Bus. Occ. & Prof. (1989, 2010 Repl. Vol.) § 10-306 (Trust Money Restrictions).

       Ucheomumu’s facts are as follows. In July 2010, an individual asked Ucheomumu

to represent an LLC that he controlled. See id. at 685, 150 A.3d at 831. Ucheomumu

drafted a retainer agreement, which the individual signed on the LLC’s behalf. See id. at

685, 150 A.3d at 831. The retainer agreement stated that the LLC would pay Ucheomumu


                                           - 39 -
a nonrefundable retainer in the amount of $10,000, and that he would bill the LLC $195 an

hour. See id. at 686, 150 A.3d at 831.

      From July 2010 through December 2012, Ucheomumu performed various legal

services for the individual and two LLCs that he controlled. See id. at 686-87, 150 A.3d

at 831-32. During this timeframe, Ucheomumu did not maintain an attorney trust account.

See id. at 686, 150 A.3d at 831. Ucheomumu deposited all of the individual’s and the

LLCs’ payments into his general bank account. See id. at 686-87, 150 A.3d at 831-32.

The payments included funds that were earmarked for third parties, such as other lawyers.

See id. at 687, 150 A.3d at 832. Aside from his bank records and a single invoice,

Ucheomumu did not keep contemporaneous records of the individual’s and the LLCs’

payments. See id. at 686, 150 A.3d at 831.

      On behalf of one of the LLCs, Ucheomumu filed a complaint against a company

that had paid the LLC an advance fee for a loan, not received any funds from the LLC,

unsuccessfully sought a refund of the advance fee, and then allegedly falsely accused the

LLC of mishandling the loan. See id. at 689, 150 A.3d at 833. Ucheomumu did not

conduct any “pertinent factual investigation before filing the complaint.” Id. at 689, 150
A.3d at 833. Ucheomumu failed to appear at a pretrial conference, and was sanctioned.

See id. at 689, 150 A.3d at 833. Ucheomumu responded to discovery requests with

frivolous objections, and was again sanctioned. See id. at 689-90, 150 A.3d at 833. The

individual who controlled the LLCs requested invoices and a complete copy of his file,

which Ucheomumu failed to provide. See id. at 692, 150 A.3d at 835.

      Significantly, in Ucheomumu, id. at 686-87, 150 A.3d at 831-32, Ucheomumu’s


                                          - 40 -
misconduct occurred between July 2010 and December 2012, which was nearly two years

before November 2014, when he began engaging in the misconduct that gave rise to this

attorney discipline proceeding. As such, Ucheomumu’s instant misconduct was not an

aberration; instead, it was simply the latest in a pattern of misconduct that has spanned

multiple years.

       That brings us to the second, third, and fourth aggravating factors—namely, that

Ucheomumu committed multiple violations of the MLRPC, demonstrated a pattern of

misconduct, and is likely to repeat his misconduct. Both in this attorney discipline

proceeding and in Ucheomumu, id. at 701-12, 150 A.3d at 840-47, Ucheomumu violated

MLRPC 1.1, 1.4(b), 1.5(a), 1.15(a), 1.15(c), 1.16(d), and 8.4(d). Given that Ucheomumu

has violated all of these MLRPC on two occasions, it is likely that he would continue to do

so if given the opportunity.

       Fifth, sixth, and seventh, Ucheomumu had selfish motives, refused to acknowledge

his misconduct’s wrongful nature, and showed indifference to making restitution. Martin

retained Ucheomumu to represent her in the appeal, and paid him a total of $6,200.

Ucheomumu caused the appeal’s dismissal by failing to order the transcripts. Thus,

Ucheomumu never earned the $6,200 that Martin had paid him.             But, after Martin

terminated Ucheomumu’s representation, he did not refund the $6,200. Instead, on two

occasions, Ucheomumu offered to refund only $1,200—and his second offer was

conditioned on Martin signing a release that would preclude her from suing him. In other

words, despite having engaged in inaction that ultimately caused the appeal’s dismissal,

Ucheomumu attempted to permanently deprive Martin of $5,000 of the $6,200 that she had


                                          - 41 -
paid him, as well as any amount that she could recover by suing him. And, after the Court

of Special Appeals dismissed the appeal, Ucheomumu misrepresented to Martin that she

was responsible for the appeal’s dismissal, when, in fact, it was his fault. By offering a

negligible refund and falsely blaming Martin for his own mistakes, Ucheomumu showed

indifference to making restitution, refused to acknowledge his misconduct’s wrongful

nature, and demonstrated that he had the selfish motives of keeping unearned funds and

deflecting blame for the appeal’s dismissal.10

       The hearing judge reasoned that Ucheomumu’s misconduct was mitigated by his

“provision of some legal services [that were] related to” visitation with Martin’s children.

Although this circumstance does not correspond to any of the mitigating factors that this

Court or the American Bar Association has recognized, see Slate, 457 Md. at 647, 180 A.3d

at 156; American Bar Association’s Standard for Imposing Lawyer Sanctions 9.32, we

accept the hearing judge’s finding.11 As to other mitigating factors, although Ucheomumu


       10
           Unlike the hearing judge, we do not determine that Ucheomumu’s misconduct is
aggravated by false statements during this attorney discipline proceeding. Rather than
constituting a factor that aggravates his misconduct, Ucheomumu’s misrepresentations to
Bar Counsel are themselves instances of misconduct—namely, violations of MLRPC
8.1(a), 8.4(c), and 8.4(d).
        11
           Although we accept the hearing judge’s finding that Ucheomumu’s misconduct is
mitigated by his provision of legal services related to visitation with Martin’s children, we
give this mitigating factor little weight. The Attorney Engagement Agreement stated that
Ucheomumu would represent Martin in the appeal for $10,500. The Attorney Engagement
Agreement did not contemplate that Ucheomumu would provide legal services related to
visitation with Martin’s children. After Martin terminated Ucheomumu’s representation,
he provided her with an invoice that indicated that she owed him $10,944.50 based on an
hourly rate of $295. As discussed above in our analysis of Ucheomumu’s exceptions to
the hearing judge’s findings of fact, given that he could not have provided Martin with
more than $10,500’s worth of legal services in the appeal—as he never ordered transcripts
(Continued...)

                                           - 42 -
became a lawyer in 2009 and “was a newly admitted attorney at the time of” his misconduct

from 2010 to 2012 in Ucheomumu, 450 Md. at 714, 150 A.3d at 848, he had been a member

of the Bar of Maryland for more than five years at the time of the 2014 misconduct that

gave rise to this attorney discipline proceeding. Thus, the mitigating factor of inexperience

in the practice of law does not apply. Although the hearing judge in Ucheomumu expressly

found credible testimony about Ucheomumu’s character, see id. at 715, 150 A.3d at 848,

the hearing judge in this attorney discipline proceeding made no findings about his

character. Thus, the mitigating factor of good character is not applicable. Finally, we

disagree with Ucheomumu to the extent that he contends that his misconduct is mitigated

by delay in this attorney discipline proceeding because of “Martin’s inability to recall

events that [had] happened almost four years earlier[.]”          Martin’s recollection was

sufficient for the hearing judge to make detailed findings of fact regarding Ucheomumu’s

misconduct.

       We agree with Bar Counsel that disbarment is the appropriate sanction for

Ucheomumu’s misconduct. “Disbarment follows as a matter of course[] when a member

of the bar is shown to be willfully dishonest for personal gain by means of fraud, deceit,

cheating[,] or like conduct, absent the most compelling extenuating circumstances[.]”


of the circuit court proceedings, filed briefs, or appeared at any oral argument—he
necessarily billed her for legal services that were not related to his representation of her in
the appeal. Because Ucheomumu evidently attempted to charge Martin for legal services
that were related to visitation with her children, and that were not mentioned in the Attorney
Engagement Agreement, his provision of those legal services does little to mitigate his
misconduct. That said, in an appropriate case, a lawyer’s provision of legal services, above
and beyond what a retainer agreement requires him or her to provide, might constitute a
mitigating factor that is entitled to more than minimal weight.

                                            - 43 -
Attorney Grievance Comm’n v. Peters-Hamlin, 447 Md. 520, 544-45, 136 A.3d 374, 388

(2016) (cleaned up). After failing to order the transcripts, Ucheomumu falsely represented

to the Court of Special Appeals that Martin’s previous counsel was to blame for the delay

in ordering the transcripts, and he falsely represented to Martin and Bar Counsel that she

was to blame. Ucheomumu made these misrepresentations because he had the selfish

motive of keeping the $6,200 that Martin had paid him. In other words, Ucheomumu was

“willfully dishonest for personal gain[.]” Id. at 545, 136 A.3d at 388 (citation omitted).

       As this Court has repeatedly stated, “[h]onesty and dishonesty are, or are not,

present in an attorney’s character.” Attorney Grievance Comm’n v. Smith, 457 Md. 159,

223, 177 A.3d 640, 678 (2018) (quoting Attorney Grievance Comm’n v. Vanderlinde, 364
Md. 376, 418, 773 A.2d 463, 488 (2001)). Ucheomumu made false statements to Martin,

Bar Counsel, and the Court of Special Appeals. Tellingly, in an e-mail to Martin,

Ucheomumu stated: “I specifically did not want to let the Court of Special Appeals know

that you have not paid for the transcripts because it is my duty to protect you.”

Ucheomumu’s statement that Martin had “not paid for the transcripts” was false because

she had paid him $3,000 for the purpose of covering the cost of obtaining the transcripts.

Even more importantly, Ucheomumu’s statement about “not want[ing] to let the Court of

Special Appeals know” about a significant purported fact reflects a striking willingness to

deceive a court.

       Given the absence of significant mitigating factors, much less “compelling

extenuating circumstances[,]” Peters-Hamlin, 447 Md. at 545, 136 A.3d at 388 (cleaned

up), Ucheomumu’s multiple false statements, without more, would justify disbarment. It


                                           - 44 -
is even clearer that disbarment is the appropriate sanction when we take into account

Ucheomumu’s various other forms of misconduct, including failures of competence,

diligence, and communication, collecting an unreasonable fee, and failing to maintain

unearned funds in an attorney trust account. Worse still, there are seven aggravating

factors, including prior attorney discipline, a pattern of misconduct, and likelihood of

repetition of misconduct.     Considered together, all of these circumstances merit

disbarment.

       Ucheomumu’s misconduct is similar to that of Aita, whom this Court unanimously

disbarred. See Aita, 458 Md. at 140, 181 A.3d at 796. Both lawyers failed to perform

extremely simple tasks; Ucheomumu failed to order transcripts, and Aita failed to inform

her client of a hearing. See id. at 122, 181 A.3d at 785. Afterward, both lawyers filed

motions in which they lied in attempts to cover up their mistakes; Ucheomumu filed a

Motion for Extension in which he blamed Martin’s previous counsel for the delay in

ordering the transcripts, and Aita filed a motion to reopen in which she blamed car trouble

for her client’s failure to appear at the hearing. See id. at 112, 181 A.3d at 780. Both

lawyers’ inaction resulted in the worst possible outcomes in their clients’ cases;

Ucheomumu’s inaction caused the appeal’s dismissal, and Aita’s inaction caused the

Immigration Court to order her client removed from the United States. See id. at 111-12,

181 A.3d at 779-80. Both lawyers failed to protect their clients’ interests after the

representations terminated; Ucheomumu failed to refund the $6,200 that Martin had paid

him, and Aita did not provide her client’s case file to his new counsel until after Bar

Counsel requested that she do so. See id. at 113, 181 A.3d at 780. Both lawyers failed to


                                          - 45 -
file important documents that their clients had retained them to file; Ucheomumu never

drafted a brief on Martin’s behalf, and Aita failed to file an application for suspension of

removal. See id. at 113-14, 181 A.3d at 780-81. Both lawyers charged fees that were

unreasonable in light of their failure to file important documents. See id. at 135, 181 A.3d

at 793. Both lawyers failed to maintain unearned funds in an attorney trust account. See

id. at 110, 113, 181 A.3d at 779, 781. And, both lawyers failed to keep their clients

reasonably informed about the status of their cases, failed to respond to their clients’

requests for updates about their cases, and failed to properly communicate matters to their

clients. See id. at 134, 181 A.3d at 792-93.

          Significantly, with the exception of MLRPC 1.15(d), Ucheomumu violated all of

the MLRPC that Aita did—namely, MLRPC 1.1, 1.3, 1.4(a)(2), 1.4(a)(3), 1.4(b), 1.5(a),

1.15(a), 1.15(c), 1.16(d), 3.3(a)(1), 8.4(c), and 8.4(d). See id. at 134-35, 139, 181 A.3d at

795, 792-93. In addition, unlike Aita, Ucheomumu violated MLRPC 1.2(a), 1.5(b), and

8.1(a).

          To be sure, Aita’s misconduct involved two clients, see id. at 108, 181 A.3d at 777,

whereas Ucheomumu’s misconduct involves one client. Aita violated MLRPC 1.15(d) and

former Maryland Rules 16-604 and 16-606.1, see id. at 139, 181 A.3d at 795, whereas

Ucheomumu did not. And, there were nine aggravating factors in Aita, id. at 139, 181 A.3d

at 795, whereas there are seven aggravating factors here. That said, this attorney discipline

proceeding’s circumstances warrant disbarment just as Aita’s did. Whereas Aita lied only

to an immigration court, see id. at 136, 181 A.3d at 794, Ucheomumu lied to Martin, Bar

Counsel, and the Court of Special Appeals. Unlike Aita, Ucheomumu failed to properly


                                             - 46 -
communicate how he would charge fees. And, whereas Aita had no prior attorney

discipline, see id. at 139, 181 A.3d at 795, this Court has unanimously indefinitely

suspended Ucheomumu from the practice of law in Maryland with the right to apply for

reinstatement after ninety days, with reinstatement conditioned on him “provid[ing] the

Attorney Grievance Commission and Bar Counsel with appropriate documentation

showing the existence and maintenance of an attorney trust account[,]” Ucheomumu, 450
Md. at 717, 150 A.3d at 849-50.

       A continuation of Ucheomumu’s existing indefinite suspension would be an

inadequate sanction because his instant misconduct is more egregious than his previous

misconduct. In Ucheomumu, id. at 683-84, 712, 150 A.3d at 830, 847, Bar Counsel did

not charge Ucheomumu with violating MLRPC 3.3, and this Court concluded that he did

not violate MLRPC 8.4(c); by contrast, here, Ucheomumu violated both MLRPC 3.3(a)(1)

and 8.4(c) by lying to Martin, Bar Counsel, and the Court of Special Appeals.          In

Ucheomumu, id. at 716, 150 A.3d at 849, other than stating that Ucheomumu had “engaged

in serious, wide-ranging misconduct, and violated numerous MLRPC, two Maryland

Rules, and one provision of the Code of Maryland[,]” this Court did not specifically note

any aggravating factors; by contrast, here, there are seven aggravating factors, including

selfish motives, a refusal to acknowledge the misconduct’s wrongful nature, and likelihood

of repetition of the misconduct.

       We agree with Assistant Bar Counsel’s assertion at oral argument that this attorney

discipline proceeding is distinguishable from Attorney Grievance Comm’n v. Hecht, 459
Md. 133, 158, 148-55, 184 A.3d 429, 444, 438-42 (2018), in which this Court indefinitely


                                          - 47 -
suspended from the practice of law in Maryland, with the right to apply for reinstatement

after twelve months, Ross Hecht, who violated MLRPC 1.1, 1.3, 1.4(a), 1.4(b), 1.16(a),

1.16(d), 3.2, 3.3, 3.4(d), 4.1, 5.5(a), 5.5(b), 8.1(a), 8.4(b), 8.4(c), and 8.4(d). In a civil case,

Hecht filed a complaint on behalf of two clients, who were friends with his wife. See id.

at 139, 158, 184 A.3d at 433, 444. In a separate attorney discipline proceeding, with his

consent, this Court suspended Hecht from the practice of law in Maryland with the right to

apply for reinstatement after six months. See Attorney Grievance Comm’n v. Hecht, 431
Md. 443, 66 A.3d 46 (2013). Hecht shut down his law practice and e-mailed his two clients

about his suspension, but he was uncertain of whether they received the e-mail. See Hecht,
459 Md. at 139-40, 184 A.3d at 433.

       Months later, Hecht learned that his clients had not retained new counsel or

responded to the opposing party’s discovery requests, which upset and worried Hecht. See

id. at 140, 184 A.3d at 433. One of Hecht’s clients asked about the case’s status; in

response, Hecht did not disclose his suspension, but provided the name of another lawyer

and suggested that she meet him to determine whether he could serve as the clients’ new

counsel. See id. at 140, 184 A.3d at 433. Hecht made three additional unsuccessful

attempts to secure new counsel for his clients. See id. at 144, 184 A.3d at 436. Meanwhile,

Hecht drafted discovery documents, e-mailed them to opposing counsel, and attended

proceedings—though he sat in the gallery, did not cross the bar of the courtroom, and did

not address the trial court. See id. at 140-44, 184 A.3d at 433-35.

       Opposing counsel scheduled a deposition of Hecht’s clients, one of whom informed

Hecht that she was unavailable on the scheduled date. See id. at 144, 184 A.3d at 435.


                                              - 48 -
Hecht failed to inform opposing counsel of his client’s unavailability until after the

deposition was scheduled to begin. See id. at 144, 184 A.3d at 435. The opposing party

filed a motion to dismiss, which the trial court granted. See id. at 144, 184 A.3d at 435-

36. Hecht paid his clients $30,000 as restitution for the case’s dismissal. See id. at 144,

184 A.3d at 436. Hecht acknowledged his mistakes, and was remorseful for them. See id.

at 144, 184 A.3d at 436. Multiple character witnesses, including two circuit court judges,

testified that Hecht was competent and truthful. See id. at 144-45, 184 A.3d at 436.

       For various reasons, Hecht is materially distinguishable from this attorney discipline

proceeding. In Hecht, 459 Md. at 157, 184 A.3d at 443, there were only four aggravating

factors: prior attorney discipline, multiple violations of the MLRPC, a pattern of

misconduct, and substantial experience in the practice of law. By contrast, here, there are

seven aggravating factors: prior attorney discipline, multiple violations of the MLRPC, a

pattern of misconduct, likelihood of repetition of misconduct, selfish motives, a refusal to

acknowledge the misconduct’s wrongful nature, and indifference to making restitution.

       While there were “several mitigating factors” in Hecht, id. at 158, 184 A.3d at 443,

there is only one here. Indeed, in many respects, Hecht and this attorney discipline

proceeding are the exact opposite with regard to mitigating factors. Whereas the lawyer in

Hecht “repeatedly admitted that he made mistakes” and “expressed remorse for” them, id.

at 158, 184 A.3d at 443-44, Ucheomumu has refused to acknowledge his misconduct’s

wrongful nature. Whereas Hecht “did not profit from [his clients’] case,” id. at 158, 184

A.3d at 444, Ucheomumu collected from Martin $6,200 that he never earned or refunded.

Whereas Hecht paid his clients “$30,000 of his own money as restitution” after the trial


                                           - 49 -
court dismissed their case, id. at 158, 184 A.3d at 444, Ucheomumu showed indifference

to making restitution after he caused the appeal’s dismissal. Whereas Hecht “made

numerous unsuccessful efforts to get new counsel to represent” his clients, id. at 158, 184

A.3d at 444, the only attempt that Ucheomumu made to remedy his failure to order the

transcripts was to file an untimely Motion for Extension in which he lied to the Court of

Special Appeals. And, whereas Hecht made a “wrong decision, predicated on worry and a

sense of loyalty for his wife’s friends,” id. at 158, 184 A.3d at 444, Ucheomumu failed to

complete an extremely simple task—namely, ordering the transcripts—and then lied to

Martin, Bar Counsel, and the Court of Special Appeals in an attempt to deflect the blame

for his mistake.

       In light of all of these significant differences between Hecht and this attorney

discipline proceeding, Hecht furnishes no support for the proposition that Ucheomumu’s

many serious violations of the MLRPC warrant a sanction that is less than disbarment.

Given Ucheomumu’s multiple misrepresentations and other serious misconduct, and the

seven aggravating factors, disbarment is warranted and necessary to protect the public.

       For the above reasons, we disbar Ucheomumu.


                                  IT IS SO ORDERED; RESPONDENT SHALL PAY
                                  ALL COSTS AS TAXED BY THE CLERK OF
                                  THIS COURT, INCLUDING COSTS OF ALL
                                  TRANSCRIPTS, PURSUANT TO MARYLAND
                                  RULE 19-709(d), FOR WHICH SUM JUDGMENT
                                  IS ENTERED IN FAVOR OF THE ATTORNEY
                                  GRIEVANCE        COMMISSION     AGAINST
                                  ANDREW NDUBISI UCHEOMUMU.




                                          - 50 -